MEMORANDUM **
Hyuk Kwon and Jean Kwon, husband and wife, and natives and citizens of Ko*642rea, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings due to ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
The BIA did not abuse its discretion in denying the motion to reopen on the ground that further evidence of disparities in educational opportunities and new evidence of an injury the female petitioner sustained in a car accident would not have affected the determination that Petitioners failed to demonstrate the requisite hardship for cancellation of removal. See id. at 889-900 (to establish a valid due process claim for ineffective assistance of counsel, an alien must show that she was prejudiced by the attorney’s deficient performance).
Petitioners remaining contentions are unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.